Application, pursuant to CPLR article 78, for judgment in the nature of prohibition, denied, without costs, and petition dated July 16,1981 dismissed. The extraordinary remedy of *970prohibition is unavailable to review, at this stage of a criminal proceeding, matters such as the alleged bias or prejudice of a Trial Judge which can be raised upon direct appeal from a judgment of conviction (see Matter of Legal Aid Soc. of Sullivan County v Scheinman, 53 NY2d 12; Matter of Fitzgerald v Wells, 9 AD2d 812, mot for rearg or lv to app den 10 AD2d 654, mot for lv to app den 7 NY2d 711, app dsmd 9 NY2d 864). Kane, J. P., Main, Mikoll, Yesawich, Jr., and Herlihy, JJ., concur.